916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Douglas AUSTIN, Plaintiff-Appellant,v.STATE OF SOUTH CAROLINA, Haywood S. Davis, Darrell Fisher,Defendants-Appellees.
No. 90-7330.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1990.Decided Oct. 23, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Clyde H. Hamilton, District Judge.  (CA-88-2841)
John Douglas Austin, appellant pro se.
Edwin Eugene Evans, Assistant Attorney General, Joseph Crouch Coleman, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
John Douglas Austin appeals the decision of the district court dismissing his case against the State of South Carolina and granting summary judgment to the other two named defendants.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Austin v. South Carolina, CA-88-2841 (D.S.C. May 11, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Austin has also filed in this court a motion under Rule 60, Fed.R.Civ.P.  This motion is properly directed to the district court and not this court